OPINION — AG — ** LICENSE TO PRACTICE MEDICINE — CITIZENSHIP ** 59 O.S. 489.1 [59-489.1], 59 O.S. 493 [59-493] [59-493], 59 O.S. 498 [59-498] ARE UNCONSTITUTIONAL INSOFAR AS THEY PURPORT TO WHOLLY EXCLUDE ALIENS FROM THE PRACTICE OF MEDICINE IN THE STATE OF OKLAHOMA WITHOUT REGARD TO OTHER FACTORS. HOWEVER, THIS OPINION IN NO WAY RELIEVE THE BOARD OF THE CONTINUING RESPONSBILITY TO DETERMINE APPROPRIATE TRAINING, CHARACTER AND SUITABILITY FOR PRACTICE FOR THE PROTECTION OF THE PUBLIC. (LICENSE, PRACTICE MEDICINE, NON CITIZENS, ALIENS) CITE: 59 O.S. 498 [59-498], 59 O.S. 493 [59-493] (JAMES R. BARNETT) SEE: OPINION NO. 88-058 (1988) ** SEE: OPINION NO. 75-126 (1975) **